Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.

Status of the Claims
This office action is responsive to the RCE filed on 5/17/21. Claims 8, 10 and 11 have been canceled and claims 1 – 7, 9 and 12 – 22 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 12, 14, 16, 17 and 22 have been considered but are moot in light of the new rejection based on the amended claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 7, 9, 12 – 14 and 16 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20014/00336696 A1) in view of Bayer et al. (EP 2533573 A1) and Li (US 2012/0036557 A1).
Regarding claims 1, 12, 16, 17 and 22, Lee teaches a method comprising: a control entity (Figs. 1 and 2: network controller 120) receiving link quality reports generated by a first access point (Fig. 1: WLAN AP 104, left side) of a multi-access point wireless local area network (see Fig. 1; paragraphs 15: access points 104 may include application 112 for measuring link quality data… The measured link quality data may be received by the network controller 120 from the access points 104. Also refer to Figure 3, step 330 and Figure 4, step 420); the control entity receiving environment quality reports generated by a plurality of access points of the multi-access point wireless local area network (Fig. 1: WLAN AP 104, Rouge AP 114; paragraphs 15: access points 104 may include application 112 for measuring link quality data… The measured link quality data may be received by the network controller 120 from the access points 104. Also refer to Figure 3, step 330 and Figure 4, step 420).
	Lee fails to explicitly disclose after receiving an alarm from the first access point, the control entity sending a first message to the first access point, the first message indicating a media access control (MAC) address of the station to blacklist, the first message causing the first access point to maintain the MAC address of the station in a blacklist for a first time period, the first message causing the first access point to actively disconnect the station; and the control entity sending a second message to  a target access point, selected from the plurality of access points based on the received environment quality reports, the second message indicating the MAC address of the station to whitelist in the target access point.
However, Bayer teaches after receiving an alarm from the first access point, the control entity sending a first message to the first access point, the first message paragraph 22: In order to perform the client transfer, the decision unit triggers the control unit to disconnect client with MAC addressMACaddr from the APx it is currently connected to. Due to this, the client will connect to any other AP available. This triggering message might be sent from decision unit to the control unit using an XML message. To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list… Moreover, APx putsMACaddr into its black list), the first message causing the first access point to actively disconnect the station (paragraph 22: To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list); and the control entity sending a second message to  a target access point, selected from the plurality of access points based on the received environment quality reports, the second message indicating the MAC address of the station to whitelist in the target access point (paragraph 22: Alternatively to the decision to hand over the client to any other available AP, a policy can be used in the network to connect the overloading client withMACaddr to a specific AP, e.g. APn... White lists then are used for these Aps. Also described in claim 4, col. 8, lines 4-13).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Bayer, for the purpose of ensuring acceptable connections and communications are performed between the network elements.

However, Li teaches removing the MAC address of the station from the blacklist after expiration of the first time period (paragraph 71: After the MAC address of the denied STA is added to the address blacklist in step S58, retain the MAC address of the denied STA in the address blacklist for a period of set time, and then delete the MAC address of the denied STA from the address blacklist).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Li, for the purpose of re-enabling communication with the station when communication is allowed. 
Regarding claim 2, Lee teaches the method of claim 1, but fails to explicitly disclose the control entity causing the station to connect to the target access point by causing the first access point to actively disconnect the station.
However, Bayer teaches the control entity causing the station to connect to the target access point by causing the first access point to actively disconnect the station (paragraph 22: In order to perform the client transfer, the decision unit triggers the control unit to disconnect client with MAC addressMACaddr from the APx it is currently connected to. Due to this, the client will connect to any other AP available. This triggering message might be sent from decision unit to the control unit using an XML message. To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list). 

Regarding claim 3, Lee teaches the method of claim 1, further comprising: the control entity calculating link quality scores based on the link quality reports and environment quality reports (paragraph 15: Link quality data may include, for example, at least one of signal to noise ratio (SNR), signal to interference plus noise ratio (SINR), received signal strength indication ( RSSI), modulation and coding scheme (MCS), transmit power level, transmit rate, data throughput, latency, and loss rate). 
Regarding claim 5, Lee teaches the method of claim 3, further comprising: the control entity comparing the link quality scores with a threshold that separates an acceptable link from an unacceptable link (paragraph 17: In addition, because the received link quality data includes link quality data for the cellular network, the network controller 120 may recommend the cellular network to the wireless client devices 106 for communication. The cellular network may be recommended for connection when link quality for the cellular network is greater than link quality for the WLAN (e.g., when no access point 104 of the WLAN provides better performance to a wireless client device 106 than the cellular network. Also described in paragraphs 18 and 22-24, 29: the recommendation may suggest that the wireless client devices connect to an access point 104 or to the cellular network). 
Regarding claim 6, Lee the method according to claim 1, further comprising:-3- 6820036.1Applicant: INTERDIGITAL CE PATENT HOLDINGS Application No.: 15/537,412the control entity detecting additional access points newly integrated into the wireless local paragraph 23: Based on the connectivity and interference map, coverage holes in the WLAN 102 may be detected and the network controller 120 may deploy new access points 104 and/or change location of existing access points 104 to manage the coverage holes), but fails to explicitly disclose the control entity sending a third message to at least one newly integrated and non-eligible access point, the third message indicating the MAC address of the station to blacklist.
However, Bayer teaches the control entity sending a third message to at least one newly integrated and non-eligible access point, the third message indicating the MAC address of the station to blacklist (paragraph 22: In order to perform the client transfer, the decision unit triggers the control unit to disconnect client with MAC addressMACaddr from the APx it is currently connected to. Due to this, the client will connect to any other AP available. This triggering message might be sent from decision unit to the control unit using an XML message. To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list… Moreover, APx putsMACaddr into its black list), the first message causing the first access point to actively disconnect the station (paragraph 22: To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list).
 In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Bayer, for the purpose of ensuring acceptable connections and communications are performed between the network elements.
Regarding claim 7, Lee teaches the method of claim 1, but fails to explicitly disclose the control entity sending a fourth message to at least one access point eligible as a new target access point, the fourth message indicating the MAC address of the station to whitelist, to enable connection of the station to the at least one new target access point.
However, Bayer teaches the control entity sending a fourth message to at least one access point eligible as a new target access point, the fourth message indicating the MAC address of the station to whitelist, to enable connection of the station to the at least one new target access point (paragraph 22: Alternatively to the decision to hand over the client to any other available AP, a policy can be used in the network to connect the overloading client withMACaddr to a specific AP, e.g. APn... Since only APn will accept Association Request messages fromMACaddr, the client will connect to APn...  White lists then are used for these Aps).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Bayer, for the purpose of ensuring acceptable connections and communications are performed between the network elements.
Regarding claim 9, Lee teaches the method according to claim 1, further comprising, after the station has connected to the target access point: the control entity receiving link quality reports from at least one of the first access point and the target access point (paragraphs 15: access points 104 may include application 112 for measuring link quality data… The measured link quality data may be received by the network controller 120 from the access points 104. Also refer to Figure 3, step 330 and Figure 4, step 420). 
Regarding claim 13, Lee teaches the wireless local area network system according to claim 12, wherein the first access point actively disconnects the station if the access point has a link quality score below a preset threshold and forces the station to roam for another access point having a link quality score above the threshold (paragraph 17: In addition, because the received link quality data includes link quality data for the cellular network, the network controller 120 may recommend the cellular network to the wireless client devices 106 for communication. The cellular network may be recommended for connection when link quality for the cellular network is greater than link quality for the WLAN (e.g., when no access point 104 of the WLAN provides better performance to a wireless client device 106 than the cellular network. Also described in paragraphs 18 and 22-24, 29: the recommendation may suggest that the wireless client devices connect to an access point 104 or to the cellular network). 
Regarding claim 14, Lee teaches an access point (Fig. 1: WLAN AP 104, left side) comprising a memory (inherent in access points) and a processor (inherent in access points) configured to: send link quality reports of a link between the access point and a station associated with the access point (paragraphs 15: access points 104 may include application 112 for measuring link quality data… The measured link quality data may be received by the network controller 120 from the access points 104. Also described in paragraph 21; refer to Figure 3, step 330 and Figure 4, step 420).
Lee fails to explicitly disclose after sending an alarm, receive a message that causes the access point to maintain a media access control (MAC) address of the 
However, Bayer teaches after sending an alarm, receive a message that causes the access point to maintain a media access control (MAC) address of the station in a blacklist for a first time period (paragraph 22: In order to perform the client transfer, the decision unit triggers the control unit to disconnect client with MAC addressMACaddr from the APx it is currently connected to. Due to this, the client will connect to any other AP available. This triggering message might be sent from decision unit to the control unit using an XML message. To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list… Moreover, APx putsMACaddr into its black list), the message causing the access point to actively disconnect the station, causing the station to connect to another access point (paragraph 22: To do this, the control unit sends a request to the APx with a request to disconnect MAC and to put thisMACaddr into the black list… Alternatively to the decision to hand over the client to any other available AP, a policy can be used in the network to connect the overloading client withMACaddr to a specific AP, e.g. APn... White lists then are used for these Aps. Also described in claim 4, col. 8, lines 4-13).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Bayer, for the purpose of ensuring acceptable connections and communications are performed between the network elements.
Lee and Bayer fail to explicitly disclose removing the MAC address of the station from the blacklist after expiration of the first time period.
paragraph 71: After the MAC address of the denied STA is added to the address blacklist in step S58, retain the MAC address of the denied STA in the address blacklist for a period of set time, and then delete the MAC address of the denied STA from the address blacklist).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Li, for the purpose of re-enabling communication with the station when communication is allowed. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bayer and Li as applied to claim 3 above, and further in view of Lopez Toledo et al. (US 2013/0208589 A1).
Regarding claim 4, Lee teaches the method of claim 3, but fails to explicitly disclose the control entity calculating the link quality scores based on values of a maximum physical layer (PHY) rate, a physical limits PHY rate, a trained transmit PHY rate, a medium busy indicator, a total available throughput (power saving mode (PS) off), and available throughput (power saving mode (PS) on).
However, Lopez Toledo teaches calculating the link quality scores based on values of maximum physical layer (PHY) rate, a physical limits PHY rate, a trained transmit PHY rate (paragraph 36: adaptive PHY rates), a medium busy indicator (paragraph 97: channel is busy), a total available throughput (power saving mode (PS) paragraph 16: power saving (PS) mode; paragraph 17: aggregate throughput).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Lopez Toledo, for the purpose of communication according to specified parameters. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20014/00336696 A1) in view of Patel et al. (US 2016/0050229 A1).
Regarding claim 15, Lee teaches an apparatus (Figs. 1 and 2: network controller 120) comprising: a memory (Fig. 2: collection and control module 126) and a processor (Fig. 2: collection and control module 126) configured to calculate link quality scores based on link quality reports and environment quality reports (paragraphs 15: access points 104 may include application 112 for measuring link quality data… The measured link quality data may be received by the network controller 120 from the access points 104. Link quality data may include, for example, at least one of signal to noise ratio (SNR), signal to interference plus noise ratio (SINR), received signal strength indication (RSSI), modulation and coding scheme (MCS), transmit power level, transmit rate, data throughput, latency, and loss rate. Also refer to Figure 3, step 330 and Figure 4, step 420).
Lee fails to explicitly disclose blacklisting a media access control (MAC) address of a station for a first time period upon receiving consecutive unacceptable link quality reports and a quality alarm from an access point.
paragraph 233: any PoC Clients 136 continuously receiving so-called "401" authentication challenges from any of the servers 108, 110, 112, 114, 116, 118, 120, 140 are added to the black-list 202. Further described in paragraph 250: The Presence Server 110, PoC Server 112 and Media Server 114 detect the abnormal or malformed traffic patterns and report the PoC Client 136 or unauthorized sources 404 to the DPI/ACL function 400 in order to update the black-list 202; and paragraph 267: Upon detecting repeated authentication failures, the Media Server 114 adds the IP:port address of the source to the media black-list 502).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee by incorporating the teachings of Patel, for the purpose of ensuring acceptable connections and communications are performed between the network elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462